Citation Nr: 0733691	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-40 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of tumor 
removal of the right parotid area of the right neck, to 
include Frey's syndrome, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran seeks an increased rating for residuals of tumor 
removal of the right parotid area of the right neck, to 
include Frey's syndrome, evaluated as noncompensable from 
November 24, 1970 to June 12, 1998, and evaluated as 10 
percent disabling from June 12, 1998.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  
Specifically, the Board believes that an additional VA 
examination for scars is necessary to address all of the 
criteria required to evaluate the veteran's scar under 
Diagnostic Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2006).  

Diagnostic Code 7800 identifies eight characteristics of 
disfigurement that are used to evaluate scars affecting the 
head, face, or neck.  Several of these characteristics were 
not adequately addressed by the VA examiner in the June 2003 
examination.  The examiner indicated that the scar was 19.5 
centimeters long, but did not provide its width or 
approximate area.  The examiner also did not indicate if the 
scar was elevated or depressed on palpation, adherent to 
underlying tissue, indurated and inflexible in an area 
exceeding 6 square inches, hypo- or hyper-pigmented, or 
whether the skin texture was abnormal in an area exceeding 6 
square inches.  Further, while the VA examiner indicated a 
notable area of soft tissue loss creating a noticeable 
cosmetic deformity, the VA examiner did not state whether the 
area exceeded 6 square inches.  In addition, the VA examiner 
did not include unretouched color photographs of the 
veteran's scar.  See 38 C.F.R. § 4.188, Diagnostic Code 7800, 
Note 3.  Accordingly, another VA examination is needed to 
fully address the pertinent rating criteria for the veteran's 
scar.  See, e.g., Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must make arrangements to 
provide the veteran with a new VA 
examination for scars to determine the 
current severity of his scar.  The claims 
file must be made available to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The examiner must describe 
the size of the veteran's scar (length and 
width) in inches or centimeters.  The 
examiner must report whether the surface 
contour of the scar is elevated or 
depressed on palpation and whether the 
scar is adherent to underlying tissue.  
The examiner must also report whether the 
skin of the scar is hypo- or hyper-
pigmented; whether the skin texture is 
abnormal (irregular, atrophic, shiny, 
scaly, etc.); whether the underlying soft 
tissue is missing; and whether the skin of 
the scar is indurated and inflexible.  If 
any of these abnormalities are detected, 
the examiner must report the area/size of 
the abnormality in square inches or square 
centimeters.  The examiner must indicate 
whether the scar causes disfigurement with 
visible or palpable tissue loss and gross 
distortion or asymmetry of one feature or 
paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears, 
cheeks, and lips).  The examiner must 
report whether there is a frequent loss of 
covering of skin over the scar, if the 
scar is painful on objective examination, 
and whether the scar causes limitation of 
motion.  Unretouched color photographs of 
the veteran's scar must be taken and the 
photos must be included with the 
examination report.  A complete rationale 
for all opinions must be provided.  The 
report must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to his 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the veteran of 
the scheduled VA examination must be 
placed in the veteran's claims file.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  The RO must then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  After 
the veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



